Detailed Action 
1. 	This office action is in response to the communicated dated 13 August 2021 concerning application number 16/329,252 effectively filed on 28 February 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-14, 22-29, and 31-32 are pending, of which claims 1, 13-14, and 31-32 have been amended; claims 15-20 previously were withdrawn and further have been cancelled via the Examiner’s Amendment below; claims 21 and 30 have been canceled; and claims 1-14, 22-29, and 31-32 are under consideration for patentability. 

Election/Restrictions
4. 	This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected with traverse in the reply filed on 20 October 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the 
The prosecution of this case is closed except for consideration of the above matter.

Examiner’s Amendment 
5. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sujatha Vathyam on 07 September 2021.
6. 	The application has been amended as follows: 
	In the claims, please cancel the claims listed below as indicated. 
	15. 	(Cancelled) 
	16. 	(Cancelled) 
	17. 	(Cancelled) 
	18. 	(Cancelled) 
	19. 	(Cancelled)
	20. 	(Cancelled)

Response to Arguments
7. 	Applicant’s arguments, see pages 9-16, filed 13 August 2021 with respect to the rejections of claims 1-14, 22-29, and 31-32 have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Allowable Subject Matter
8. 	Claims 1-14, 22-29, and 31-32 are allowed. 
9. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests the limitations which recites “wherein the intermediate portion is configured to be fully occluded by twisting thereof when the intermediate portion is attached to the distal portion of the flow cannula and the proximal portion of the flow cannula”, and “wherein at least a portion of the intermediate portion, alone or in combination with the distal portion of the flow cannula, is configured to be permanently attached to the patient’s heart or the blood vessel.” The following description demonstrates how the prior art of record fails to disclose or suggests the described limitations above. 
	Beane (US 2009/0082778 A1) teaches a flow cannula (the inlet conduit 500 and the hemostatic connection assembly 300 are considered to be the components of the flow cannula [0071-0074, 0096, FIG. 11-12]) comprising a distal end (distal end 320 [FIG. 11]), a proximal end (proximal end 510 [FIG. 11]), a distal portion (distal end 320 [FIG. 11]), a proximal portion (proximal portion 510 [FIG. 11]), and an intermediate portion (extension portion 330 [0073]). 

	Beane’s intermediate portion is also designed to be removed after a connection is made between the proximal and distal ends (figure 14 demonstrates the extension portion 330 being cut or removed ([0071, 0094]). Therefore, Beane fails to explicitly teach “wherein at least a portion of the intermediate portion, alone or in combination with the distal portion of the flow cannula, is configured to be permanently attached to the patient’s heart or the blood vessel.” 
	The Examiner has not found any additional prior art which discloses or suggests the recited limitations above. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 


Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792